Citation Nr: 1631349	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an extraschedular rating for recurrent right knee instability and right knee limited flexion and extension prior to December 23, 2013.

2.  Entitlement to a TDIU due to service-connected disabilities from December 23, 2013.

3.  Entitlement to a TDIU due to service-connected disabilities prior to December 23, 2013.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to October 1989.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a March 2010 rating decision of the RO in Seattle, Washington.  Both rating decisions, however, were issued by the RO in Los Angeles, California, which has original jurisdiction.  The March 2009 decision granted an increased rating of 20 percent for right knee traumatic arthritis with scar (formerly right knee arthritis), effective December 11, 2008.  The latter decision granted a separate rating of 10 percent for right knee traumatic arthritis that causes limitation of motion (flexion) with scar, effective to December 11, 2008.

In 2011, the Veteran moved from California to Georgia; however, jurisdiction of this claim remains with the Los Angeles RO.

In August 2013 and July 2014, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.  At the time of the August 2013 Remand, the Board observed that the Veteran had filed a claim for an increased rating for his right knee disability in June 2006, and although the AOJ acknowledged his claim, the March 2009 rating decision assigned an effective date for the increased rating awarded based on his claim received in December 2008.  Accordingly, the issues on appeal were recharacterized to include entitlement to a rating in excess of 10 percent for right knee traumatic arthritis with scar prior to December 11, 2008.

At the time of the July 2014 Remand, the Board pointed out that the Veteran had raised an informal claim of entitlement to a TDIU in December 2013 and the claim was inextricably intertwined with the increased rating claims being remanded.  In this regard, the Board notes that when a claimant submits evidence of unemployability due to the disability for which an initial increased rating is sought, then "the determination of whether he is entitled to TDIU...is part and parcel of the determination of the [] rating for that disability."  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).

In an August 2015 decision, the Board granted a separate rating for recurrent instability of the right knee (previously rated as traumatic arthritis with scar) and assigned a 20 percent rating effective June 20, 2006; granted an earlier effective date of June 20, 2006 for the 10 percent rating assigned for limited flexion of the right knee, and granted a 30 percent rating effective August 1, 2013; and granted a separate 10 percent rating for limited extension of the right knee effective August 1, 2013.  The Board remanded the issues of entitlement to an extraschedular rating for right knee disability under 38 C.F.R. § 3.321(b) and entitlement to a TDIU. 

In a January 2016 rating decision, the RO effectuated the August 2015 Board decision with respect to the assigned ratings and effective dates for the right knee disabilities.  A February 2016 rating decision denied entitlement to a TDIU.

The issues of entitlement to increased ratings on an extraschedular basis under 38 C.F.R. § 3.321(b) for the right knee disabilities and entitlement to a TDIU prior to December 23, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since the Veteran's June 2006 claim for an increased rating for right knee traumatic arthritis with scar and his December 2013 informal claim for a TDIU, the Veteran has been service connected for instability of the right knee (formerly right knee arthritis) rated 10 percent disabling from October 2, 1989, and 20 percent disabling from June 20, 2006; limitation of right knee flexion, rated 10 percent disabling from June 20, 2006, and 30 percent disabling from August 1, 2013; limitation of right knee extension, rated 10 percent disabling from August 1, 2013; and left knee strain associated with right knee instability due to traumatic arthritis rated 10 percent disabling from December 23, 2013.  His combined evaluation for compensation has been 30 percent from June 20, 2006; 50 percent from August 1, 2013; and 60 percent from December 23 2013 with a bilateral factor of 5.5 percent for Diagnostic Codes 5257, 5260, 5261 (right knee), and 5261 (left knee).

2.  Since December 23, 2013, the evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his education including one year of college and his usual occupation as a warehouse worker, customer service supervisor, and assistant retail store manager, due to his service-connected disabilities.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met effective December 23, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected disabilities preclude him from engaging in substantially gainful employment consistent with his education and occupational experience.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of one or both lower extremities, including the bilateral factor, are considered to be one disability.  38 C.F.R. § 4.16(a)(1).

Since the Veteran's June 2006 claim for an increased rating for right knee traumatic arthritis with scar and his December 2013 informal claim for a TDIU, the Veteran has been service connected for instability of the right knee (formerly right knee arthritis) rated 10 percent disabling from October 2, 1989, and 20 percent disabling from June 20, 2006; limitation of right knee flexion, rated 10 percent disabling from June 20, 2006, and 30 percent disabling from August 1, 2013; limitation of right knee extension, rated 10 percent disabling from August 1, 2013; and left knee strain associated with right knee instability due to traumatic arthritis rated 10 percent disabling from December 23, 2013.  His combined evaluation for compensation has been 10 percent from October 2, 1989; 30 percent from June 20, 2006; 50 percent from August 1, 2013; and 60 percent from December 23 2013 with a bilateral factor of 5.5 percent for Diagnostic Codes 5257, 5260, 5261 (right knee), and 5261 (left knee).  Therefore, effective, December 23, 2013, the Veteran meets the threshold criteria for a TDIU under the percentage standards set forth in 38 C.F.R. § 4.16(a).

In his formal application for a TDIU received in March 2015, the Veteran indicated that he completed one year of college and had not had any other education and training before or since he became too disabled to work in August 2013.  He reported working more than 40 hours per week from June 2006 to September 2010 as a customer service supervisor at an auto company and working more than 40 hours per week from June 2012 to August 2013 as an assistant store manager at a retail store.  During an October 2013 VA examination, he also reported working in a warehouse after leaving military service until he started work at a call center, and later at a retail store as an assistant manager. 

The Board acknowledges the unfavorable opinions by VA examiners that the Veteran's service-connected right knee disabilities did not preclude employment.  For example, the October 2013 VA examiner concluded that the Veteran would be able to carry sedentary employment, but his nonservice-connected morbid obesity and cellulitis would preclude employment requiring him to be on his feet extensively.  The examiner also opined that the Veteran's "knee problems would aggravate the situation, but taken alone would not prevent him from active employment."  In addition, the December 2015 VA examiner opined that the Veteran would be able to perform sedentary work or work that requires mild physical activity, but would not be able to perform work that requires frequent bending at the knees or stooping, or heavy or moderate lifting.

However, having considered the entire record, and given the Veteran's relatively limited educational background and his occupational history as a warehouse worker, customer service supervisor, and assistant manager, the Board finds that since December 23, 2013, the evidence is at least evenly balanced as to whether the limitations due to the Veteran's service-connected right and left knee disabilities preclude him from securing or following any form of substantially gainful employment.  Although there are unfavorable medical opinions on this question, the ultimate determination is a legal one for the Board to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

Moreover, while the December 2015 VA examiner indicated that the Veteran's mobility is significantly affected by his morbid obesity and lymphedema affecting both lower legs and he would be unable to perform work requiring frequent bending at the knees, where there are inseparable effects of a disability, VA must apply the benefit of the doubt doctrine and attribute those effects to the service-connected disability.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted, effective December 23, 2013.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

A TDIU is granted effective December 23, 2013, subject to controlling regulations applicable to the payment of VA monetary benefits.


REMAND

While the Board regrets the delay in reaching a final decision on all issues in this appeal, the Board finds that additional development by the AOJ is necessary.

In the August 2015 Remand, the Board directed the AOJ to consider whether extraschedular consideration under 38 C.F.R. § 3.321(b) is warranted for the Veteran's service-connected right knee disabilities.  Unfortunately, a review of the May 2015 supplemental statement of the case (SSOC) reflects that the AOJ adjudicated the issue of "entitlement to a disability rating in excess of 20 percent from December 11, 2011 for right knee traumatic arthritis with scar" and did not consider whether higher ratings were warranted on an extraschedular basis under section 3.321(b).  Consequently, the Board must remand the appeal to the AOJ for compliance with the prior Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The Board has reviewed the evidence of record and also finds that the Veteran experiences some right knee symptoms not contemplated by the applicable rating criteria, such as being unable to sit or stand for long periods due to knee pain.  The Board has granted a TDIU from December 23, 2013.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating from December 23, 2013 is therefore not warranted in this case.  However, the issue of entitlement to a TDIU prior to December 23, 2013 is still on appeal.  Therefore, a remand for referral to the Director, Compensation Service is warranted for consideration of higher right knee disability ratings on an extraschedular basis prior to December 23, 2013 is warranted.  Moreover, the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The claim for TDIU benefits prior to December 23, 2013, will therefore also be remanded for consideration on an extraschedular basis by the Director.

Accordingly, the case is REMANDED for the following action:

1.  Refer to the Director, Compensation Service the issues of entitlement to extraschedular ratings for recurrent right knee instability and right knee limited flexion and extension and entitlement to a TDIU prior to December 23, 2013. 

2.  After completion of the above, adjudicate the issues of entitlement to extraschedular ratings under § 3.321(b) for each right knee instability, limitation of flexion, and limitation of extension) and entitlement to a TDIU prior to December 23, 2013.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided an SSOC.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


